952 F.2d 396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lamar PERRYMAN;  Thomas L. Matthews;  Paul Hickman;  ClintonWilliams;  Van Burton;  Michael Reynolds;  HowardB. Pegram;  Donny R. Garland;  CalvinRiddick;  Melvin Hart, Appellants,andJames Bruce Robinson, Petitioner-Appellant,v.Edward W. MURRAY, Respondent-Appellee.
No. 91-6651.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 26, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  (CA-91-578-R), James C. Turk, Chief District Judge.
James Bruce Robinson, Lamar Perryman, Thomas L. Matthews, Paul Hickman, Clinton Williams, Van Burton, Michael Reynolds, Howard B. Pegram, Donny R. Garland, Calvin Riddick, Melvin Hart, appellants pro se.
W.D.Va.
DISMISSED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Appellants, a group of pro se prisoners, seek to appeal the district court's order refusing their challenge to Virginia parole procedures pursuant to 28 U.S.C. § 2254.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Robinson v. Murray, No. CA-91-578-R (W.D.Va. Aug. 16, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 We also affirm the denial of class certification